Case 20-00674-JMM           Doc 5     Filed 07/22/20 Entered 07/22/20 16:12:16            Desc Main
                                      Document     Page 1 of 8



Matthew T. Christensen, ISB: 7213
Chad R. Moody, ISB: 9946
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, Idaho 83702
Phone: (208) 384-8588
Fax: (208) 629-2157
Email: mtc@angstman.com
        chad@angstman.com

Attorneys for Debtor in Possession

                            UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

 In re:                                               Case No. 20-00674-JMM

 BEST VIEW CONSTRUCTION &                             Chapter 11
 DEVELOPMENT, LLC,

                            Debtor.



                 OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS

       Notice of Omnibus Motion to Reject Executory Contracts and Opportunity to Object
                                      and for a Hearing

     No Objection. The Court may consider this request for an order without further notice or
     hearing unless a party in interest files an objection within 21 days of the date of this notice.
     If an objection is not filed within the time permitted, the Court may consider that there is no
     opposition to the granting of the requested relief and may grant the relief without further
     notice or hearing.

     Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy
     of the objection shall be served on the movant.

     Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
     schedule a hearing on the objection and file a separate notice of hearing.




OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 1
AJ; Matter: 13570-004
Case 20-00674-JMM           Doc 5    Filed 07/22/20 Entered 07/22/20 16:12:16           Desc Main
                                     Document     Page 2 of 8



          In support of this motion, the Debtor respectfully represents:

          1. The Debtor(s) filed a petition in this Court under Chapter 11, Subchapter V, of the

Bankruptcy Code on the 22nd day of July, 2020. The Debtor continues to operate its business as

debtor and debtor-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

          2. No unsecured creditors committee has yet been established in this case.          As a

Subchapter V case, it is not anticipated that a committee will be formed. As soon as a Subchapter

V Trustee is appointed, this Motion will be served on that individual.

          3. This Court has jurisdiction to consider this Motion under 28 U.S.C. §157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. §157(b). Venue of these Motion in this district is

proper under 28 U.S.C. §§ 1408 and 1409.

                                       RELIEF REQUESTED

          4. By this Motion, the Debtor requests entry of an order pursuant to section 365(a) of the

Bankruptcy Code, Bankruptcy Rules 9014 and 6006, and Local Bankruptcy Rule Rule 6006.1,

approving the Debtor’s rejection of certain executory contracts, a list of which are set forth on

Exhibit A (collectively, the “Contracts”).

          5. A proposed form of order granting the relief requested herein is attached hereto as

Exhibit B (the “Proposed Order”).



                                 THE REJECTED CONTRACTS

          6. John F. Obraza Living Trust (the “Obraza Trust”) entered into a construction contract

wherein the Debtor agreed to construct a four-plex building on property owned by the Obraza

Trust (Lot 1 of the Best View Quads), and the Obraza Trust agreed to pay for the construction.

          7. Susan Perry (“Perry”) entered into a purchase contract wherein the Debtor agreed to


OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 2
AJ; Matter: 13570-004
Case 20-00674-JMM           Doc 5    Filed 07/22/20 Entered 07/22/20 16:12:16           Desc Main
                                     Document     Page 3 of 8



construct a four-plex building on property owned by the Debtor (Lot 2 of the Best View Quads),

and Perry agreed to purchase the property with fully-built four-plex.

          8. Susan Perry (“Perry”) entered into a purchase contract wherein the Debtor agreed to

construct a four-plex building on property owned by the Debtor (Lot 3 of the Best View Quads),

and Perry agreed to purchase the property with fully-built four-plex.

          9. Sherman Leibow (“Leibow”) entered into a purchase contract wherein the Debtor

agreed to construct a four-plex building on property owned by the Debtor (Lot 4 of the Best View

Quads), and Leibow agreed to purchase the property with fully-built four-plex.

          10. James Crowley Living Trust (the “Crowley Trust”) entered into a purchase contract

wherein the Debtor agreed to construct a four-plex building on property owned by the Debtor (Lot

5 of the Best View Quads), and the Crowley Trust agreed to purchase the property with fully-built

four-plex.

          11. Josiah Silva Living Trust (the “Silva Trust”) entered into a purchase contract wherein

the Debtor agreed to construct a four-plex building on property owned by the Debtor (Lot 6 of the

Best View Quads), and the Silva Trust agreed to purchase the property with fully-built four-plex.

          12. Copies of any of these contracts may be obtained by contacting counsel for the Debtor

– contact information is on the first page of this Motion.



                               BASIS FOR RELIEF REQUESTED

          Courts defer to a debtor’s business judgment in rejecting an executory contract, and upon

finding that a debtor has exercised its sound business judgment, should approve the rejection under

section 365(a) of the Bankruptcy Code. See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523

(recognizing the “business judgment” standard used to authorize rejection of executory contracts);


OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 3
AJ; Matter: 13570-004
Case 20-00674-JMM           Doc 5    Filed 07/22/20 Entered 07/22/20 16:12:16            Desc Main
                                     Document     Page 4 of 8



Agarwal v. Pomona Valley Med. Group, Inc. (In re Pomona Valley Med. Group, Inc.), 476 F.3d

665 (9th Cir. 2007). The “business judgment” standard is not a strict standard and requires only a

cursory review of the Debtor’s decision to reject an executory contract. Id., at 670.

          [I]n evaluating the rejection decision, the bankruptcy court should presume that the
          debtor-in-possession acted prudently, on an informed basis, in good faith, and in
          the honest belief that the action taken was in the best interests of the bankruptcy
          estate. It should approve the rejection of an executory contract under §365(a)
          unless it finds that the debtor-in-possession’s conclusion that rejection would be
          advantageous is so manifestly unreasonable that it could not be based on sound
          business judgment, but only on bad faith, or whim or caprice.

Id.

          Proper business reasons for rejecting a contract can include that it would be financially

burdensome or not economically beneficial to the estate if the debtor was required to perform its

obligations through expiration of the contract.

          Here, the contracts in question require the Debtor to construct certain four-plexes for

certain amounts. Based on the requested designs and materials for the four-plexes, as well as the

increased construction costs caused by the construction boom and the impact of the COVID-19

virus, the costs to complete the designed four-plexes will exceed the purchase price in the

contracts. The Debtor has examined the contracts and the costs to continue those contracts with

the existing contractual obligations. The Debtor has determined that it is not economical to

continue performing under the Contracts. Each of the Contracts represents an unnecessary burden

on the estate. Consequently, due to the increased construction costs, the Debtor is exercising

proper business judgment in rejecting the Contracts. This rejection will allow the Debtor to further

market the property and obtain higher purchase prices, which will allow the Debtor to pay all

remaining creditors (including any liens claimed as a result of the rejection of the contract). The

Contracts constitute unnecessary and burdensome expenses for the Debtor’s estate and this Court


OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 4
AJ; Matter: 13570-004
Case 20-00674-JMM          Doc 5    Filed 07/22/20 Entered 07/22/20 16:12:16             Desc Main
                                    Document     Page 5 of 8



should grant the Motion.


                                          CONCLUSION

          WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto as Exhibit B, granting the relief requested in this Motion and such other

and further relief as may be just and proper.


          DATED this 22nd day of July, 2020.



                                                        /s/ Matt Christensen
                                                  MATTHEW T. CHRISTENSEN
                                                  Attorney for the Debtor




OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 5
AJ; Matter: 13570-004
Case 20-00674-JMM        Doc 5   Filed 07/22/20 Entered 07/22/20 16:12:16         Desc Main
                                 Document     Page 6 of 8



                                         EXHIBIT A

                         List of Executory Contracts to be Rejected



 Non-debtor party to             Description of Contract        Reason for Rejection
 contract

 John F. Obraza Living Trust     Construction Contract for      Unduly burdensome to estate
 1118 Capello Way                Lot 1, Best View Quads
 Ojai, CA 93023

 Susan Perry                     Purchase Contract for Lot 2,   Unduly burdensome to estate
 c/o Tom Dvorak, attorney        Best View Quads
 601 W. Bannock St.
 Boise, ID 83702

 Susan Perry                     Purchase Contract for Lot 3,   Unduly burdensome to estate
 c/o Tom Dvorak, attorney        Best View Quads
 601 W. Bannock St.
 Boise, ID 83702

 Sherman Leibow                  Purchase Contract for Lot 4,   Unduly burdensome to estate
 c/o Tom Dvorak, attorney        Best View Quads
 601 W. Bannock St.
 Boise, ID 83702

 James Crowley Living Trust      Purchase Contract for Lot 5,   Unduly burdensome to estate
 c/o Karene Alton/Capital Grp    Best View Quads
 2440 S. Titanium Place
 Meridian, ID 83642

 Josiah Silva Living Trust       Purchase Contract for Lot 6,   Unduly burdensome to estate
 2543 E. Goshen Ave.             Best View Quads
 Visalia, CA 93292




OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 6
AJ; Matter: 13570-004
Case 20-00674-JMM           Doc 5    Filed 07/22/20 Entered 07/22/20 16:12:16                Desc Main
                                     Document     Page 7 of 8



                                             EXHIBIT B

                                           Proposed Order



                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

                                    )
In re:                              )                    Case No. 20-_____-___
                                    )
BEST VIEW CONTRUCTION &             )
DEVELOPMENT, LLC,                   )
                                    )
                  Debtor.           )
                                    )
____________________________________)

 ORDER PURSUANT TO 11 U.S.C. §365 AUTHORIZING DEBTOR’S REJECTION OF
                 CERTAIN EXECUTORY CONTRACTS

          Upon the Debtor’s Motion, dated July ___, 2020 (Docket No. ___), pursuant to section

365 of title 11 of the United States Code, for entry of an order authorizing the Debtor’s rejection

of certain executory contracts; due and proper notice of the Motion having been provided; and

the Court having found and determined that the relief sought in the Motion is in the best interest

of the Debtor, its estate, creditors and all parties in interest; the legal and factual bases set forth in

the Motion establish just cause for the relief granted; and sufficient cause appearing therefor, it is

hereby

          ORDERED, ADJUDGED, AND DECREED THAT:

     1. The Motion is GRANTED as set forth herein.

     2. Pursuant to section 365 of the Bankruptcy Code, the Debtor’s rejection of the Contracts,

          as set forth on Exhibit A to the Motion, is hereby approved.

     3. Rejection of the contracts is effective as of the date the Motion was filed with the Court.



OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 7
AJ; Matter: 13570-004
Case 20-00674-JMM            Doc 5    Filed 07/22/20 Entered 07/22/20 16:12:16              Desc Main
                                      Document     Page 8 of 8



     4. The deadline to file a proof of claim to assert any damage claim arising from the rejection

          of the Contracts shall be thirty (30) days from the date of the entry of this Order.

     5. The Debtor is authorized to take all actions necessary to effectuate the relief granted

          pursuant to this Order.

     6. This Court shall retain jurisdiction to hear and determine all matters arising from or

          related to the implementation, interpretation and/or enforcement of this Order.

//end of text//



Order submitted by:

Matthew T. Christensen, attorney for the Debtor




OMNIBUS MOTION TO REJECT EXECUTORY CONTRACTS – PAGE 8
AJ; Matter: 13570-004
